Cardona, P.J.
Appeal from a decision of the Workers’ Compensation Board, filed April 19, 2001, which ruled that claimant did not sustain an accident in the course of his employment and denied his claims for workers’ compensation benefits.
In claims for workers’ compensation benefits filed in late May 2000, claimant alleged that he had injured his back while doing heavy lifting at work on March 1, 2000. Although claimant did not promptly report the incident to the employer, he did seek medical attention for back pain about one week thereafter. The initial medical reports, however, refer to a history of back pain with no mention of any recent trauma. In late March 2000, an MRI revealed severe degenerative disc disease with a protruding disc and claimant filed a claim for disability benefits in which he indicated that he was not claiming a work-*793related injury. Based upon the absence of any reference to the March 1, 2000 incident in claimant’s disability benefits application dated March 28, 2000 and in any medical reports until June 14, 2000, and noting certain inconsistencies in claimant’s testimony explaining the reason for his delay in mentioning the incident, the Workers’ Compensation Board concluded that claimant did not sustain an accident at work on March 1, 2000. Inasmuch as the Board has “broad authority to resolve factual issues based on credibility of witnesses and draw any reasonable inference from the evidence in the record” (Matter of Myers v Eldor Contr. Co., 270 AD2d 671, 672), there is no basis to disturb the Board’s factual finding that claimant did not sustain a work-related accident.
Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.